                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRESE FORD                                 :      CIVIL ACTION
                                            :
      v.                                    :
                                            :
                                            :
ROBERT GILMORE and THE                      :
DISTRICT ATTORNEY OF THE                    :
COUNTY OF PHILADELPHIA and                  :
THE ATTORNEY GENERAL OF                     :
THE STATE OF PENNSYLVANIA                   :      NO. 17-5567

                                        ORDER

      NOW, this 7th day of January, 2019, upon consideration of the Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus (Document No. 1), the response to the

Petition, the Report and Recommendation filed by United States Magistrate Judge

Henry S. Perkin (Document No. 13), the petitioner’s objections to the Report and

Recommendation (Document No. 16), and after a thorough and independent review of

the record, it is ORDERED that:

      1.     The petitioner’s objections are OVERRULED;

      2.     The Report and Recommendation of Magistrate Judge Henry S. Perkin is

APPROVED and ADOPTED;

      3.     The Petition for Writ of Habeas Corpus is DISMISSED WITHOUT

PREJUDICE; and,

      4.     There is no probable cause to issue a certificate of appealability.




                                                       /s/TIMOTHY J. SAVAGE
